Citation Nr: 1222587	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  11-14 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for bilateral foot disability (bilateral plantar fasciitis, metatarsalgia, callus formation over the dorsal 5th toes and on the sole of the left foot at the 5th metatarsal head, and degenerative joint disease in both feet).

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU benefits).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In February 2012, the Veteran testified at a hearing conducted before the undersigned Acting Veterans Law Judge at the RO; a transcript of the hearing is in the claims file.  

The Veteran has alleged that his service-connected bilateral foot disability renders him unemployable.  The United States Court of Appeals for Veterans Claims (Court) has directed that when entitlement to TDIU benefits is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  Therefore, the Board has added the TDIU benefits issue to the enumerated issues on appeal.  

During his hearing before the Board, the Veteran raised the issue of entitlement to service connection for a psychiatric disorder, secondary to his service-connected bilateral foot disability.  This issue has not been adjudicated by the RO, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking an evaluation in excess of 30 percent for his bilateral foot disability.  His appeal, as described above, now encompasses TDIU, and 38 C.F.R. § 3.159(b) (2011) notification and adjudication on that claim is needed.

At his February 2012 hearing before the Board, the Veteran reported having been awarded SSA disability benefits in the 1990s.  The Court has held that where there has been a determination that the Veteran is entitled to SSA benefits, the records concerning that decision are needed by the VA for evaluation of pending claims, and must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Under the circumstances of this case, an attempt should be made by the RO, with the assistance of the Veteran, to obtain these records.

The Veteran also testified before the Board that his bilateral foot disability had worsened since his most recent VA examination for feet in March 2010.  He further submitted a January 2012 treatment summary letter from a VA physician suggesting that the condition had worsened.  Under these circumstances, the RO should, with the assistance of the Veteran, obtain updated medical treatment records, and then schedule the Veteran for a new VA examination to determine the current severity of his service-connected bilateral foot disability; and whether he is able to obtain or retain employment solely due to his service-connected disabilities.   38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the Veteran submitted a January 2012 letter indicating that he participated in VA's Compensated Work Therapy Program, and that he could not complete this program due in part to pain in his feet.  Records relating to the Veteran's participation in this program are not in his claims folder.  Accordingly, the RO must attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with a 38 C.F.R. § 3.159(b) notification letter as to his TDIU claim.  This letter should provide information about VA's practices in assigning disability evaluations and effective dates.

2.  Ask the Veteran to identify all VA and non-VA medical care providers who have treated him for his service-connected bilateral foot disability since March 2010.  All attempts to secure this evidence must be documented in the claims file by the RO.  

Regardless of the Veteran's response, updated treatment records, since March 2010, should be obtained from the VA outpatient treatment center in Toledo, Ohio; and the VA medical center in Ann Arbor, Michigan.

If these records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting that he furnish any such records in her possession or to identify the possible location of such records.  Documentation as to unavailable records, if this is the case, must be added to the claims file.

3.  Request all materials from SSA, to include any medical records, relating to the Veteran's award of disability benefits beginning in the 1990s.  If these records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.  Documentation as to unavailable records, if this is the case, must be added to the claims file.

4.  Obtain available records relating to the Veteran's participation in and dismissal from VA's Compensated Work Therapy Program in 2011 and 2012.  Documentation as to unavailable records, if this is the case, must be added to the claims file.

5.  Schedule the Veteran for a VA orthopedic or podiatric examination to determine the current severity of his service-connected bilateral foot disability (bilateral plantar fasciitis, metatarsalgia, callus formation over the dorsal 5th toes and on the sole of the left foot at the 5th metatarsal head, and degenerative joint disease in both feet).  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner must provide accurate and fully descriptive assessments of all symptoms of the Veteran's bilateral foot disability, with commentary as to painful motion, functional loss due to pain, excess fatigability, weakness, incoordination, and additional disability during flare-ups.

The examiner must also elicit from the Veteran and record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain substantially gainful employment due solely to his service connected bilateral foot disability.  A complete rationale for all opinions expressed must be given.  

6.  Review the examination report to ensure complete compliance with the directives of this remand.  If deficient in any manner, implement corrective procedures.

7.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims (including TDIU) on appeal.  If either claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.   After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  If, following readjudication of the bilateral foot disability, the Veteran does not meet the schedular criteria for TDIU, determine whether extraschedular consideration is warranted and take appropriate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



